Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Bales on 3/08/2022. 
Claim 1 (currently amended). An electric field mill (EFM) for measuring an electric field comprising:
fixed sensor plates configured to sense the electric field via accumulated charge on the sensor plates;
a conductive rotor attached to a conductive rotating shaft, the rotor having spaced-apart blades configured to alternately block and unblock sets of the sensor plates from sensing the electric field;
conductive grounded housing;
an isolation plate for containing the sensor plates and electrically isolating the sensor plates from the shaft and rotor;
a detector for sensing the rotation of the shaft;
analog circuitry attached to the sensor plates and the detector, the analog circuitry configured to amplify the sensed accumulated charge to form an accumulated charge signal, and
signal processing circuitry attached to the analog circuitry configured to generate an electric field measurement based upon the amplified accumulated charge signal and the sensed rotation;
wherein the rotor and the shaft are grounded by a bearing attached to the housing and packed with electrically conductive grease configured to allow the shaft to rotate; and
wherein the signal processing circuitry is digital and is configured to - 
convert the amplified accumulated charge signal into a digital charge signal,
convert the sensed rotation into a digital rotation signal,
combine the digital charge signal and the digital rotation signal and compute signal polarity,
extract amplitude from the digital charge signal, and
generate the electric field measurement based on the extracted amplitude and the signal polarity. 
Claim 2.	(canceled)
Claim 3 (currently amended).	The EFM of claim 1 
Claim 10 (currently amended).	The EFM of claim 1 
Claim 12 (currently amended).	The EFM of claim 1 
Claim 13 (currently amended).	The EFM of claim 1 
Claim 14 (currently amended).	The EFM of claim 1 .


Allowable Subject Matter
Claims 1 and 3-17are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1 and 3-17 are allowable among other elements and details, but for at least the reason “wherein the signal processing circuitry is digital and is configured to - convert the amplified accumulated charge signal into a digital charge signal, convert the sensed rotation into 
Stewart is the closest prior art of record. 
Stewart teaches a calibration of the electric field measuring system. However, prior art does not tech or fairly suggest alone or in combination teach, wherein the signal processing circuitry is digital and is configured to - convert the amplified accumulated charge signal into a digital charge signal, convert the sensed rotation into a digital rotation signal, combine the digital charge signal and the digital rotation signal and compute signal polarity, extract amplitude from the digital charge signal, and generate the electric field measurement based on the extracted amplitude and the signal polarity as seen in claims 1 and 3-17 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846